MEMORANDUM ***
Jia Fu Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal from an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence an adverse credibility finding and a denial of asylum and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Chen’s testimony was contradictory, implausible, and his demeanor was unconvincing. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir.1999). Because these inconsistencies went to the heart of Chen’s asylum claim, substantial evidence supports the denial of asylum. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
It follows that Chen did not satisfy the more stringent standard for withholding of deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.